DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed 12 January 2022 (hereafter the “1/12 Reply”) has been entered.
Claims 1, 3-6, 10-12, 19-20, 25, 27-29, 48, 68 and 79-80 remain pending, with Claims 27-29, 68 and 79-80 withdrawn from consideration as directed to a non-elected invention.

It is noted that while the 1/12 Reply does not indicate amendments to Claims 1, 3-6, 10-12, 19-20, 25 and 48, Claim 4 includes bracketed text at the end of part (e).  That bracketed text will be treated as indicated a deletion in Claim 4.  

Claim Rejections - 35 USC § 103 – Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 10-11, 25 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US 2019/0106733 A1, published 4/11/2019, effectively filed 2/16/2017 or earlier, as previously cited) in view of Kishi et al. (US 2020/0362398 A1; published 11/19/2020; effectively filed January 9, 2018; hereafter “Kishi ‘398”) and Hindson  et al. (US 2014/0378349 A1; published 25 December 2014; cited in IDS filed 27 April 2020).  
This rejection has been previously presented. 
Kishi et al. teach a method of elongating oligonucleotide strands with use of hairpins to serve as templates for strand extension of a primer using DNA polymerase with strand displacement activity (see their Fig. 1A, 1B, 1C, and 2A, parts i through iii).  
Regarding Claim 1, Kishi et al.’s Fig. 1A shows an element 1 which corresponds to “an input primer” in step (a) of Claim 1; elements 1’, 2 and 2’ are part of a hairpin structure that corresponds to “a first hairpin molecule” in step (b), lines 5-6 of Claim 1; element 1’ corresponds to “an unpaired first 3’ toehold domain” in step (b)(i) of Claim 1; elements 2 and 2’ correspond to “a first paired stem domain” in step (b)(ii) of Claim 1; and the loop connecting elements 2 and 2’ corresponds to “a first hairpin loop domain” in step (b)(iii) of Claim 1.  Fig. 1A also shows termination (i.e. stoppage) of strand extension of element 1 at a position between the stem region formed by elements 2 and 2’ (see lower right portion of Fig. 1A), which corresponds to step (b)(iv)(2) in Claim 1. 
Moreover, Fig 1A shows Primer binding, which corresponds to the hybridized “input primer” in step (c) in Claim 1; and shows Strand displacing elongation, which corresponds to “extending the input primer” and to “displacing the 5’ subdomain” in step (c) in Claim 1; and  shows Branch migration, which corresponds to “a first extended oligonucleotide comprising the input primer” in step (c) in Claim 1.  
Additionally, and with respect to the additional extensions in Claim 3, Kishi et al. teach assembly of long oligonucleotides “such that at least 30 bases are copied per elongation” by use of a “staged assembly strategy [ ] where each hairpin is introduced sequentially to elongate a primer strand docked to a surface” (see e.g. pg 30, ¶¶0309-0310, and especially Fig. 5, which illustrates results from sequential extension with 5 hairpins, and so corresponds to Claim 3).
Furthermore, each of Kishi et al.’s element 2 in Fig. 1A, element 3 in Fig. 1B and 1C, elements b through f in Fig. 2A, and elements 2 through 6 in Fig. 5, is an oligonucleotide Claims 1 and 3.  And with respect to “payload segment” in Claims 1 and 3, the 5’ end of each of the above elements (i.e. oligonucleotide sequences) generally corresponds to “payload segment” as shown by the example of a “payload” being the CNVK crosslinker at the 5’ end of element 2 in the hairpin of Fig, 12C (see also pg 34, ¶0345).  This corresponds to the “payload segment is 5’ of the first coupling segment” in Claims 1 and 3.  
It is further noted that Fig. 1A and 1B of Kishi et al. is highly similar to Fig. 1A and 1B of the instant application as follows:  
Kishi et al. element
Element in instant appl’n
Element 1 of Fig. 1A and 1B
Element 106 of Fig. 1A and 1B
Element 1’ of Fig. 1A 
Element 110 of Fig. 1A
Element 2 of Fig. 1A and 1B
Element 120+118 of Fig. 1A
Element 2’ of Fig. 1B
Element 120’+118’ of Fig. 1A
Element 3 of Fig. 1B
Element 138+136 of Fig. 1B
Element 3’ of Fig. 1B
Element 138’+136’ of Fig. 1B


Moreover, Figures 44A-44F illustrate embodiments of a hairpin molecule with a 3’ overhang, wherein a first duplex region containing “b”, “t”, “b*” and “t*” corresponds to a “payload segment” and a second duplex region containing “x” and “x*” corresponds to a “coupling segment”, and wherein two different sequences are used in the first duplex region containing “t*” and “b*”:  ACATACT CATCTCG versus ACATACT CATCTCC (see Fig. 44F, first two in Claims 1 and 3.  
Although Kishi et al. teaches a primer attached to a surface, they do not expressly teach their primers as attached to a “particle” (as presented in step (a) of Claim 1) during elongation using a hairpin.  They also do not teach a “payload segment” comprising a “barcode segment [that] is selected from a [ ] set of barcode segments” as recited in Claim 1 (see lines 41-52).  They also do not teach a “unique molecular identifier” (i.e. barcode), as presented in Claims 3 and 10.  
Yet Kishi et al. further teach the staged assembly approach of their Fig. 5 using “[m]agnetic streptavidin beads [ ] so that the strands are pulled down with magnets for buffer exchange” where the strands refers to the extension products of “primers [ ] labeled with biotin on their 5’ ends” (see e.g. pg 30, ¶¶0311-0312), which “beads” correspond to step (a) of Claim 1 and to “a metal” as present in Claim 25.  
And Kishi et al. do teach the use of different sequences in a first duplex region containing “b”, “t”, “b*” and “t*”, which can be used to uniquely identify two different hairpins (see Figs 44A-44F) via a portion (of the 14-mer sequences that are ACATACT CATCTCG and ACATACT CATCTCC
Kishi ‘398 teach a method like that of Kishi et al. (compare e.g. Figs. 2A and 2B of the former to Fig. 2A of the latter), demonstrating the two documents as directed to a common field of endeavor.  
Kishi ‘398 further teach the use of “fluorophore-labeled dNTPs during PER extension to barcode each extension reaction, either by using different fluorophores for each of sequentially grown probe strands or by relying on the differential fluorescent colors arising from the different sequences to map each fluorescent point color to a specific target” (emphasis added; see ¶0120); and the use of multiple PER hairpins “per target to grow repetitive barcoded sequences, or to grow repetitive domains that are split across multiple hairpin synthesis steps” (emphasis added; see ¶0313).  Additionally, the barcoding may be based on a portion “smaller in length than the repeated domain on the PER-synthesized scaffold” (ibid).
Hindson et al. teach a method of preparing a barcode library wherein 
“[a] plurality of separate first bead populations can be provided and a first oligonucleotide comprising a first barcode sequence segment can be attached to the separate first bead populations, such that each separate first bead population comprises a different first barcode sequence segment attached thereto. The separate bead populations can then be pooled to provide a first pooled bead population. The first pooled bead population can then be separated into a plurality of second bead populations. A second oligonucleotide comprising a second barcode sequence segment may be attached to the first oligonucleotide attached to the second bead populations, such that each of the separate second bead populations comprises a different second barcode sequence segment. The separate second bead populations can then be pooled to provide a second pooled bead population that comprises a barcode library” (see pgs 3-4, ¶0024 and Figure 4 on sheets 6-11 of their drawings).

See also pages 20-22, ¶¶0183-0189.  A skilled artisan would recognize the sequential addition of barcodes to be analogous to the sequential lengthening shown in Fig. 5 of Kishi et al.
Hindson et al. further teach their “barcode sequence segments may be independently selected from a set of barcode sequence segments or the first and second barcode sequence segments may each be selected from separate sets of barcode sequence segments” (see e.g. pg 24, ¶0208), which corresponds to lines 41-52 of Claim 1.  They further teach barcode lengths (ibid) and use of “at least 10 different barcode sequence segments, at least 50 different barcode sequence segments, at least 100 different barcode sequence segments, at least 500 different barcode sequence segments, [and] at least 1,000 different barcode sequence segments” (see pg 24, ¶0209), which corresponds to Claim 11.   
Regarding Claims 1 and 25, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kishi et al. by attaching primers, labeled with biotin on their 5’ ends, to magnetic streptavidin beads before strand extending the primers (in light of Kishi et al.’s teachings, e.g. Fig. 5), with a reasonable expectation of successfully expediting the manipulation and handling of the extended strands (such as for buffer exchange) by attaching them to a solid support without surprising or unexpected results.  Additional expectation of success for the attachment is provided by demonstration that attachment to such beads would not interfere with elongation, as shown by Kishi et al. in ¶0312, which states that in testing the staged assembly approach, the biotin labeled primers were “docked onto a surface coated with streptavidin.” 
Regarding Claims 1, 3, 10-11 and 25, it would have been further obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kishi et al.(with bead attached primers as explained above) to use at least a portion of the hairpin region 
Additionally regarding Claims 1, 3, 10-11 and 25, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kishi et al. and Kishi ‘398 (as explained above) to substitute the single mismatch barcode in their first and subsequent hairpins with longer barcodes as taught by Hindson et al. with the reasonable expectation of successfully and dramatically expanding the ability to uniquely identify many more hairpin extensions without surprising or unexpected results.  Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element (longer barcodes as unique identifiers) for another to obtain predictable results; and as simple use of a known element (from Hindson et al.) to improve the similar method (of Kishi et al. and Kishi ‘398) in the same way.  
And regarding Claim 48, Kishi et al. teach “PolyT tails can be used on the 3’ ends of hairpins” (see e.g. ¶343 and Fig. 30B) without expressly teaching a 3’ poly(dT) region as presented in Claim 48.  
It would have been further obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kishi et al. and Kishi ‘398 and Hindson et al. (as explained above) to use a 3’ poly(dT) region in a DNA version of the first hairpin molecule for hybridization to a first input primer that is poly(dA) with a reasonable expectation of successfully mirroring the well-known hybridization between poly adenylated mRNA and poly(dT) oligonucleotides without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element (3’ poly(dT)) for another (3’ polyT) to obtain predictable results; and as simple use of known technique to improve a similar method in the same way.  

Claims 4-6, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al., Kishi ‘398 and Hindson et al. as applied to Claims 1, 3, 10-11, 25 and 48 above, and further in view of the following.
This rejection has been previously presented. 
This rejection is separately presented in the interest of clarity of the record.  Each of independent Claim 4, and Claims 5 and 6 which depend therefrom, as well as Claims 19 and 20 
More specifically, Claim 4 includes steps (a) through (c) of Claim 1 followed by steps (d) through (f), which are analogous to steps (d) and (e) of Claim 1 and the steps in Claim 3 (corresponding to “n” of Claim 4 being 1 and 2, respectively), to add one or more additional hairpin extensions.  Then step (g) of Claim 4 presents “a capping reaction” which is the same as that of dependent Claim 19, which depends from Claim 3.  
The teachings of Kishi et al. and Kishi ‘398 and Hinson et al. have been described above.  
The teachings of Kishi et al. regarding use of “[m]agnetic streptavidin beads [ ] so that the strands are pulled down with magnets for buffer exchange” where the strands refers to the extension products of “primers [ ] labeled with biotin on their 5’ ends” (see e.g. pg 30, ¶¶0311-0312) are reiterated, as the magnetic “beads” correspond to the “particle”, “a metal”, and “magnetic bead” of Claims 4, 5, and 6, respectively.  
Kishi et al. further teach generating a “string of concatenated barcodes” and the termination thereof by “binding a low concentration, free “b” domain strand, which results in a polymerase copying the new concatenated strand” (see pg 17, ¶¶0160-0161 and Fig. 44), where the free “b” domain strand corresponds to “a capping oligonucleotide” in Claims 4 and 19, and the extension thereof to copy the concatenated strand corresponds to the contacting and extending actions in Claims 4 and 19.  It would have been obvious to one having ordinary skill in the art at the time of the invention that “polymerase copying the new concatenated strand” means converting the “new” single-stranded DNA molecule into double-stranded DNA, 
Kishi et al. also teach use of “Exo I DNA exonuclease [ ] to digest unreacted and unfinished single stranded products” after a strand extension reaction with dNTPs and BST Large Fragment DNA polymerase (see ¶¶0395-0396, Example 21), which corresponds to “a single strand-specific exonuclease” as presented in Claims 4 and 20.  
It would have been obvious to one having ordinary skill in the art at the time of the invention practicing the modified method of Kishi et al., Kishi ‘398 and Hindson et al. (as explained above) to 
(1) convert a bead attached, newly elongated oligonucleotide to double-stranded DNA by using a primer, like the free “b” strands of Kishi et al., for “polymerase copying” the elongated oligonucleotides, and 
(2) include a post “polymerase-copying” digestion with Exo I DNA exonuclease, 
with the reasonable expectation of successfully making the elongated oligonucleotides more stable and resistant to unwanted interactions and reactions (based on (1) above) and digesting unreacted and unfinished single stranded products (based on (2) above) without surprising or unexpected results. 
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known 
Response to Applicant Arguments
Applicant’s arguments on pages 13-22 of the 1/12 Reply have been fully considered as part of the totality of the record and are not persuasive.  
Applicant first argues that “[t]he proposed combination of these three very different three hairpin-based methods (comprising different components, different steps, different principles of operations and/or different goals) would not have been obvious to one of skill in the art to attempt” (see pg 15, middle).  In support of this first argument, Applicant refers to Figures 44A-44F of Kishi et al. and focuses on the “molecular crawler” embodiment described therein and contends (A) that “the molecular crawler mechanism that roams around a track is entirely different from the mechanism of the staged assembly embodiment raised in the Office Action” (emphasis in the original), (B) that it “is a three-component method of oligonucleotide generation entirely different from the step-wise reactions of Kishi FIG. 1A”, (C) that it “employs a method keeping the hairpin closed and does not copy the palindromic domain“ (emphasis in the original), (D) that the embodiment of FIG. 1A and of FIGS. 44A-C “are quite different in operation and purpose, and that their proposed combination is hardly obvious or foreseeable to work”, and (E) that “[i]f a proposal for modifying the prior art in an effort to attain the claimed invention causes the art to become inoperable or destroys its intended function, then the requisite motivation to make the modification would not have existed” (with citation of In re Fritch
Contentions (A) through (D) are not persuasive because they are based upon Applicant’s view of the rejections as based upon a combination of two methods taught by Kishi et al. (as evident from contention (D), which is misplaced.  Instead, the maintained rejections are based upon a combination of one method of Kishi et al. (see e.g. Figs. 1A and 1B) with specific other teachings (e.g. Fig. 5 regarding magnetic streptavidin beads; and Figs. 44A-44F regarding different sequences in a first duplex region).  The combination with the teachings illustrated in Figs. 44A-44F are also supported by Kishi et al.’s teaching that “[i]n many cases, the logic of the system can be implemented by reconfiguring the same molecular inputs and hairpins into different pathways” (emphasis added; see pg 28, ¶0297), which is consistent with the ‘reconfiguring’ of molecular (primer) inputs (e.g. from Figs. 44A-44F) for use in a different pathway (e.g. of Figs. 1A and 1B) in the maintained rejections.  And because the combinations are not those of Applicant’s view, the arguments based upon differences in the mechanism, component count, effect, operation, and purpose between two of Kishi et al.’s methods are not persuasive.
Additionally, contention (E) is not persuasive because it too is based upon Applicant’s incorrect view based upon a combination of two methods taught by Kishi et al.  Because the maintained rejections are based upon a modification of one method of Kishi et al., the relevant question is whether the modification renders that method inoperable or destroys its function.  Applicant’s incorrect view, based on a combination of two methods, is necessary to support the contention.  Other than that incorrect view, Applicant provides no evidence that the modified method is rendered inoperative or non-functional.  
Applicant further argues that 
“[a]ssuming arguendo that both the FIG. 44C and FIG. 1A embodiments of Kishi comprise step-wise extensions of oligonucleotides in methods employing hairpin molecules, these embodiments still employ different components, different steps, and different principles of operation to achieve different goals” (see pg 18 and pg 19, top).

This is not persuasive because the maintained rejections do not rely on, nor do they assert, that Fig. 44C “comprise[s] step-wise extension”.  Applicant’s view appears to be based upon a misunderstanding of the statement “the basis of the rejections is a step-wise extension of particle attached oligonucleotides by sequential use of hairpin molecules analogous to that illustrated by Kishi et al. in their Figs. 1A, 1B and 5“ (quoted by Applicant at the bottom of pg 18), where hairpin molecules (analogous to those illustrated in the referenced figures) are used in “step-wise extension”.  The examiner apologies for any misunderstanding due to the use of “that” in place of “those”.  
Based on the above, Applicant also argues that 
“The proposed combination would not be expected to work nor would it be contemplated by one of skill in the art, but instead is based on a hindsight reconstruction of the invention in view of the Applicant's own disclosure” (see pg 19, top).

This is not persuasive because it is still based upon Applicant’s incorrect view of a combination of two methods, which has been addressed above.  Additionally, and regarding the argument of “hindsight reconstruction”, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, and as set forth in the statements of rejection above, there is no reliance or use of knowledge gleaned only from the instant application.  
Applicant next turns to the combinations with Kishi ‘398 and first argues that 
“[a]ssuming arguendo that "Kishi '398 teach a method like that of Kishi et al." and that "Figs. 2A and 2B of the former to Fig. 2A of the latter" resemble one another, this does not automatically imply that all the embodiments of Kishi '398 resemble that of Kishi, and that elements of any one Kishi '398 method would be swapped with that of Kishi by one of skill in the art” (see pg 19, middle).

This is not persuasive because contrary to Applicant’s assertion, the maintained rejections do not rely on ‘automatic swapping’ of elements.  Instead, the rejections are based on how an artisan having ordinary skill provided with Kishi et al. (e.g. Fig. 2A therein) would recognize the teachings of Kishi ‘398 (e.g. Figs. 2A and 2B therein) as relating to methods in the same field of endeavor (i.e. the teachings of one would be recognized as pertinent to the teachings of the other).  Additional evidence of the two teachings being directed to the same field of endeavor is found in the title of Kishi ‘398 (“Multiplexed signal amplification”) and their use of “telomerase” and “telomerization” (see e.g. Figs. 3A-3C thru 6A-6C, as well as pg 4, ¶¶0032, 0034-0035; pg 6, ¶0057; pg 7, ¶¶0061-0063; and pgs 22-23, ¶¶0335-0336, Examples 11-12) and the similar teachings of “signal amplification” with “growth of telomeric concatemers” taught by Kishi et al. (see e.g. pg 15, ¶¶0143-0144, and Fig. 25).  Thus the rejections are in accordance with guidance in KSR
Additional basis for considering elements of Kishi ‘398 for combination with methods of Kishi et al. is provided by the latter’s teaching of “reconfiguring the same molecular inputs and hairpins into different pathways” (as cited above, see pg 28, ¶0297 therein), which an ordinary artisan having ordinary skill would recognize as applying to “molecular inputs and hairpins” from Kishi ‘398 given the similar and/or overlapping teachings between the two. 
Applicant next argues 
“that Kishi '398 employs PER for multiplexing imaging methods (e.g., FISH) while Hindson is directed to the generation of bead populations comprising different barcode sequences.  Moreover, Hindson contemplates oligonucleotides comprising different barcode sequences while Kishi '398 teaches the generation of oligonucleotides comprising repetitive sequences. Kishi '398 employs different fluorophore-labeled dNTPs during PER extension or different fluorophore-labeled complementary oligonucleotides to multiplex, and is an altogether different conception of 'barcoding' relative to Hindson” (see pg 19, bottom, to pg 21, middle).

This is not persuasive because Applicant’s focus on the different approaches to barcoding is misplaced.  Contrary to Applicant’s view, those different approaches demonstrate how a particular field can have variations in the means to achieve an end, e.g. barcoding, that would be recognized by an artisan having ordinary skill as suitable for consideration together.  
Also contrary to Applicant’s view, and as intended by the Examiner’s statements of record quoted on pages 20-21, 
“the relevant point is the use of labeled dNTPs to barcode each extension reaction" and "to grow repetitive barcoded sequences". As would be recognized by the artisan of ordinary skill, such an extension is similar to the step-wise addition of barcodes as taught by Hindson et al. and as explained in the rejections above” (italics and underlining added).


On pages 21-22, bridging ¶, and with respect to rationales based upon obtaining “predictable results” and improvement “in the same way”, Applicant further argues 
“that (i) the FIG. 1 embodiment of Kishi (ii) the FIG. 44 molecular crawler embodiment of Kishi and (iii) the Exchange Imaging Reaction of Kishi '398, while each employing hairpins, comprise different components, different steps, different principles of operations and/or different goals.” 

This is not persuasive because as addressed above, Applicant’s argument is based upon an incorrect view of a combination of two methods (as fully addressed above), which is not the basis of the maintained rejections.  With appropriate recognition of the rejection, the asserted rationales of record are maintained.  
Applicant further submits 
“that obviousness cannot be found by treating the prior art as a catalog of parts, especially when the proposed modification of the prior art to arrive at the claimed invention requires such a substantive redesign so as to change the principle of operation of the prior art references relied upon” (ibid).  

This is not persuasive because contrary to the first part of the submission, the maintained rejections are based upon consideration of teachings relevant to the claimed methods, including teachings directed to the same field of endeavor or reasonably pertinent thereto 
And contrary to the second part of the submission, there is no “substantive redesign” nor “chang[ing] of the principle of operation of the prior art” but for Applicant’s incorrect view of the rejections as based upon a combination of two methods (as fully addressed above).  
Last, and responsive to Applicant’s statement that “[a] finding by the Office that the cited references ‘could’ be combined is not sufficient to support a prima facie case of obviousness”, it is noted that the maintained rejections are based upon what would be done by an artisan having ordinary skill in the art based on the cited teachings.  
In light of the foregoing, Applicant’s arguments are not persuasive, and the rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635